



EXHIBIT 10.29:


OIL-DRI CORPORATION OF AMERICA
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR CLASS B STOCK


Subject to the terms and conditions of this Agreement and the Oil-Dri
Corporation of America 2006 Long Term Incentive Plan (the “Plan”), Oil-Dri
Corporation of America (the “Company”) hereby
grants                                  [grantee name] (hereafter referred to as
“You”) a grant of shares of restricted Stock, effective as
of                                   [date] (the “Grant Date”). “Stock” means
Class B Stock of the Company, par value $.10 per share.
1.Number of Shares. This grant of shares of restricted Stock shall consist of
                       
[number of shares] shares (the “Restricted Shares”) of Stock, of the Company.


2.No Payment for Shares of Restricted Stock. No per share purchase price is
required to be paid by You for the Restricted Shares.


3.Vesting. All restrictions applicable to the Restricted Shares under this
Agreement shall lapse, and such Restricted Shares shall vest, according to the
following schedule, unless forfeited pursuant to Section 5 below:
On or after each of the following vesting dates
 
Cumulative percentage of Restricted Shares vested
 
 
 
[date]
 
[%]
[date]
 
[%]
[date]
 
[%]
[date]
 
[%]
[date]
 
[%]



4.Escrow. Until your Restricted Shares have vested pursuant to Section 3 above,
such shares shall be held in book entry at the transfer agent of the Company
(the “Escrow Agent”). The Escrow Agent will hold the Restricted Shares until
directed by the Company to distribute the Restricted Shares (i) to the Company
upon receipt of written authorization from the Company indicating that the
Restricted Shares have been forfeited in accordance with the terms of this
Agreement, or (ii) to You upon receipt of written authorization from the Company
indicating that the restrictions have lapsed in accordance with the terms of
this Agreement.


5.Forfeiture of Unvested Shares. Except as provided below, if, for any reason,
your service as an employee terminates at any time before a vesting date, all
Restricted Shares that have not yet vested as of the date of such termination
shall be forfeited. In such event, You will sign any document and take any other
action required to assign the Restricted Shares back to the Company.


(a)
Death or Disability. The terms of Section 12.1 of the Plan regarding death and
Disability shall apply to this Award.



(b)
Termination by the Company of You without Cause or by You for Good Reason. If
You are terminated by the Company without Cause, or if You terminate for Good
Reason, You will vest in the next tranche of Restricted Shares that are
scheduled to vest on the vesting date next following your date of termination,
and the remaining Restricted Shares will be forfeited.



(c)
Retirement. The terms of Section 12.2 of the Plan regarding accelerated vesting
upon Retirement shall not apply to this Award. For the avoidance of doubt, any
unvested Restricted Shares shall be forfeited upon a termination by You on
account of Retirement before you reach age 65.






--------------------------------------------------------------------------------







(d)
Change in Control. Notwithstanding Section 15 of the Plan to the contrary, the
Award will not vest immediately upon a Change in Control, but shall only vest if
a Change in Control occurs and Your employment is terminated at or after the
occurrence of a Change in Control due to your death, Disability, termination of
You by the Company without Cause, or termination by You for Good Reason.



(e)
Definition of Good Reason. For purposes of this Agreement, “Good Reason” means,
without Your written consent: (i) any material diminution in Your duties,
authorities, responsibilities or reporting relationships (other than due to Your
Disability); or (ii) the material reduction of Your base salary or annual bonus
target; provided that Good Reason shall exist only if the Company fails to cure
such event within thirty (30) days following receipt from You of written notice
of the event which constitutes Good Reason (the “Cure Period”); provided
further, that Good Reason shall cease to exist for an event on the 60th day
following the later of its occurrence or Your knowledge thereof, unless You have
given the Company written notice thereof prior to such date; provided further
that Good Reason shall cease to exist for an event if You fail to terminate his
employment for Good Reason within ninety (90) days after the end of the Cure
Period.



6.Ownership Rights. As a holder of Restricted Shares, You are generally entitled
to all voting and ownership rights of a holder of Stock, including the right to
receive any dividends, including Stock dividends, which may be paid to holders
of Stock, provided, however, that any shares of Stock received by You as a
result a Stock dividend or other adjustment in capitalization shall be subject
to the same risk of forfeiture, certificate delivery provisions and restrictions
on transfer as the forfeitable Restricted Shares in respect of which they are
issued and shall become Restricted Shares for the purposes of this Agreement,
and provided further that any dividend paid with respect to unvested Restricted
Shares for which an election under Section 83(b) of the Code has not been made
(i) constitutes compensation income subject to all applicable tax withholding
and (ii) shall be paid on or about the date that such dividend is paid to
holders of the Company’s Stock generally.


7.Stock Certificates. An electronic stock certificate evidencing the Restricted
Shares shall be issued as of the Grant Date, shall be registered in your name,
shall bear a legend referring to the restrictions applicable to the Restricted
Shares, and shall be held by the transfer agent of the Company in an account
established by the transfer agent in your name. You shall, simultaneously with
execution of this Agreement, execute and deliver in blank a stock power to
facilitate the transfer of the Restricted Shares in the event of a forfeiture of
the Restricted Shares. Subject to Section 10 of this Agreement, applicable stock
certificates representing Restricted Shares as to which restrictions have lapsed
as of any Vesting Date will be delivered to You as soon as practicable after
such Vesting Date.


8.No Right to Remain as an Employee. Neither the existence of the Plan nor the
grant of this Restricted Stock shall obligate the Company to retain You as an
employee.


9.Shares Non-transferable. The Restricted Shares are not transferable until such
shares become non-forfeitable.


10.Taxes. The Company is not required to issue certificates for unrestricted
shares of Stock upon any Vesting Date unless You (or your estate or personal
representative) first pay to the Company such amount, if any, as it may request
to satisfy any liability it may have to withhold federal, state, or local income
or other taxes relating to the Restricted Shares which vest on such Vesting
Date. The Company shall have the right to take such other action as may be
necessary or appropriate to satisfy any tax withholding obligations.


11.Incorporation of Plan. The Plan is an integral part of, and is incorporated
by reference in, this Agreement. Any capitalized terms not defined in this
Agreement shall have the meanings specified in the Plan.


12.Amendments. This Agreement may be amended only by a writing executed by the
Company and You which specifically states that it amends this Agreement. The
Board can amend the Plan as provided therein, except that no such amendment
shall adversely affect your rights under this Agreement without your consent.





--------------------------------------------------------------------------------







13.Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Treasurer. Any notice
to be given to You shall be addressed to You at the address listed in the
Company’s records. By a notice given pursuant to this Section, either party may
designate a different address for notices. Any notice shall have been deemed
given when actually delivered.


14.Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of the Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.


15.Applicable Law. This Agreement shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.


16.Headings. Headings in this Agreement are provided for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.


Please indicate your acceptance of this Agreement by signing the enclosed copy
in the space provided below and returning to the Treasurer of the Company, the
signed copy of this Agreement and a stock power executed by You in blank. 
Please do so at your earliest convenience, and in any event within 10 days after
the date of this Agreement.
 
OIL-DRI CORPORATION OF AMERICA
 
 
 
 
 
 
By:______________________________________
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
Participant
 
 
 
 
 
 
Date: ____________________
 
 






